Title: To Thomas Jefferson from John Mason, 23 August 1788
From: Mason, John
To: Jefferson, Thomas


          
            
              Sir
            
            Bordeaux 23d. Augt. 1788
          
          Herewith I take the Liberty to cover you a Letter from my Father, Colo. Mason of Virginia, which had promised myself the pleasure of delivering, but a Want of the Language and Engagements in Business have obliged me to defer my Trip to Paris untill some period during the Winter; when I shall do myself the Honour of paying my Respects to you in person.
          As perhaps you have had no late Accounts from America, have to inform you, that the new Constitution was ratified in Virginia, after long and warm Debates, on 25th. June by a Majority of 89a 79. The Question for previous Amendments was negatived by 88 a 80. New Hampshire I presume you know has acceded N. York has not yet determined.
          My Father I believe has mentioned to you that my Business in this Country was to join the commercial Establishment made here by Mr. Fenwick in order to negotiate with America. In which Line it will be useful for us to know, and shall be particularly obliged to you for any Information you may be pleased to give us on that head, whether the Tobacco sent here this Year by Mr. Morris is received by the Farmers as Arrearages of his late Contract or on Account of the present annual Requisition of Government.
          This and every other Information you may at any Time be so good to give of future Regulations made by this Country regarding American Commerce will be most gratefully acknowledged by Sir your very respectful Obt & Hbl Sert.,
          
            
              John Mason
            
          
        